DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 07/22/2019.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings filed on 07/22/2019 have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 9-15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al., (U.S. Patent Application Publication: 2003/0154072) in view of Bates et al. (U.S. Patent Application Publication: 2007/0083374), hereinafter referred to as YOUNG and BATES.
With respect to Claim 1, YOUNG discloses:
1. A method for detecting a query type, the method comprising: 
(See e.g., “…system 108a-108n can identify an agent (e.g., from the station used) or a customer (e.g., using caller ID or a product license number), the system 108a-108n may load a speech model previously trained for the identified speaker…stations 106a-106n send the acoustic signals 116 and the lexical content 118 of each call 114 to a server 110. The server 110 stores this information in a database 112 for analysis and future retrieval. The server 110 also may receive descriptive information 120 for each call, such as agent comments entered at the station, the time of day of the call, the identification of the agent handling the call, and the identification of the customer (e.g., the customer's name from caller ID or the customer's product license number)…,” YOUNG paras. 22, 23); 
generating a first set of tags based on the one or more entities (See e.g., process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features…” YOUNG paras. 20, 31-35, 39-57); 
identifying one or more [dynamic categorizations that are not stored in the metadata based on the text query and one or more criteria] (See e.g., “…system 108a-108n can identify an agent (e.g., from the station used) or a customer (e.g., using caller ID or a product license number), the system 108a-108n may load a speech model previously trained for the identified speaker…stations 106a-106n send the acoustic signals 116 and the lexical content 118 of each call 114 to a server 110. The server 110 stores this information in a database 112 for analysis and future retrieval. The server 110 also may receive descriptive information 120 for each call, such as agent comments entered at the station, the time of day of the call, the identification of the agent handling the call, and the identification of the customer (e.g., the customer's name from caller ID or the customer's product license number)…,” YOUNG paras. 22, 23); 
generating a second set of tags [based on the one or more dynamic categorizations] (See e.g., process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features…” YOUNG paras. 20, 31-35, 39-57); 
aggregating the first set of tags and the second set of tags to generate resultant tags (See e.g., “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features. For example, a "Bad Call" score may be determined by (Profanity Score/Duration of Call)….The process 300 may also identify features based on the number of occurrences of terms in a call (step 312). For example, the process 300 may count the number of times a product name is spoken during a call…,” YOUNG paras. 20, 31-35, 39-57); 
(See e.g., “…process 300 for identifying different features of a call. As shown, portions of a call may be analyzed to determine whether the portion corresponds to a question, answer, or hesitation (step 302). The number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” YOUNG paras. 22, 23, 31-35); and 
generating for output, on a display device, one or more identifiers associated with the content (See e.g., generated output via GUI display device 124 according to Fig. 1, and in agreement with “…process 300 for identifying different features of a call. As shown, portions of a call may be analyzed to determine whether the portion corresponds to a question, answer, or hesitation (step 302). The number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” and “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” YOUNG paras. 22, 23, 31-35).
YOUNG does not explicitly disclose, but BATES discloses the capabilities to identify [dynamic categorizations that are not stored in the metadata based on the text query and one or more criteria] [based on the one or more dynamic categorizations] (See e.g., “…voice processing clients 200 may process an incoming call based on a person stating a desire to initiate a new claim ... after the hurricane of 2004, as people called in and spoke the word “Ivan,” it is desirable for such a system to adjust to the sudden increase in the word-usage of the word “Ivan.” In one embodiment, once a client 200 identifies an anomaly 204, it may be stored in local client anomaly table 202, and sent to server 208. Moreover, as many clients 200 observe the same anomaly, the server 208 may also communicate that the anomaly is being widely observed by many clients 200…server 208 may be configured to store the anomaly in the server anomaly table 210 and to broadcast the anomaly to other clients 200,…” “…as a result of implementing such detection and adjustment, the number of errors that occur during a voice recognition session may be decreased. Additionally, after some amount of time the language model may dynamically re-adjust the probability if the frequency of use of the anomaly word again becomes infrequent…,” BATES paras. 36, 37, 41-44, Figs. 1, 6).
YOUNG and BATES can be considered analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of YOUNG with the capabilities to identify [dynamic categorizations that are not stored in the metadata based on the text query and one or more criteria] [based on the one or more dynamic categorizations]  techniques taught by BATES in order to advantageously provide “…as a result of implementing such detection and adjustment [dynamic categorizations that are not stored in the metadata based on the text query and one or more criteria] [based on the one or more dynamic categorizations], the number of errors that occur during a voice recognition session may be decreased. Additionally, after some amount of time the language model may dynamically re-adjust the probability if the frequency of use of the anomaly word again becomes infrequent…,” (See e.g., BATES paras. 36, 37, 41-44, Figs. 1, 6). 

Claim 2, YOUNG in view of BATES discloses:
2. The method of claim 1, wherein identifying the content based on the resultant tags comprises: generating a query interpretation based on the resultant tags (See e.g., “…process 300 for identifying different features of a call. As shown, portions of a call may be analyzed to determine whether the portion corresponds to a question, answer, or hesitation (step 302). The number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” YOUNG paras. 22, 23, 31-35); generating one or more comparison metrics based on comparing the query interpretation to one or more reference templates (See e.g., “…process 300 for identifying different features of a call. As shown, portions of a call may be analyzed to determine whether the portion corresponds to a question, answer, or hesitation (step 302). The number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” and “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” YOUNG paras. 22, 23, 31-35); and selecting a reference template from the one or more reference templates based on the one or more comparison metrics (See e.g., “…number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” and “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” YOUNG paras. 22, 23, 31-35).

With respect to Claim 3, YOUNG in view of BATES discloses:
3. The method of claim 2, further comprising generating a tag associated with the reference template that is selected, wherein the tag is indicative of the query interpretation (See e.g., “…process 300 for identifying different features of a call. As shown, portions of a call may be analyzed to determine whether the portion corresponds to a question, answer, or hesitation (step 302). The number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” and “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” YOUNG paras. 22, 23, 31-35).

Claim 4, YOUNG in view of BATES discloses:
4. The method of claim 1, further comprising: generating a tag based on the resultant tags and on the content, wherein the tag is indicative of a dynamic categorization of the one or more dynamic categorizations (See e.g., “…voice processing clients 200 may process an incoming call based on a person stating a desire to initiate a new claim ... after the hurricane of 2004, as people called in and spoke the word “Ivan,” it is desirable for such a system to adjust to the sudden increase in the word-usage of the word “Ivan.” In one embodiment, once a client 200 identifies an anomaly 204, it may be stored in local client anomaly table 202, and sent to server 208. Moreover, as many clients 200 observe the same anomaly, the server 208 may also communicate that the anomaly is being widely observed by many clients 200…server 208 may be configured to store the anomaly in the server anomaly table 210 and to broadcast the anomaly to other clients 200,…” “…as a result of implementing such detection and adjustment, the number of errors that occur during a voice recognition session may be decreased. Additionally, after some amount of time the language model may dynamically re-adjust the probability if the frequency of use of the anomaly word again becomes infrequent…,” BATES paras. 36, 37, 41-44, Figs. 1, 6) most closely associated with the content (See e.g., “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features. For example, a "Bad Call" score may be determined by (Profanity Score/Duration of Call)….The process 300 may also identify features based on the number of occurrences of terms in a call (step 312). For example, the process 300 may count the number of times a product name is spoken during a call…,” YOUNG paras. 20, 31-35, 39-57); and storing the tag in memory (See e.g., how BATES discloses, see e.g., “… client systems 110 may be configured to communicate with one or more servers 144 over network 146… server system 144 may include a central processing unit (CPU) 132, storage 134, and memory 136 …memory 136 may contain an operating system 142, a voice recognition process 138 and table 140…”; “…the clients 110-110n may each comprise a computer having a central processing unit (CPU) 112, storage 114, and memory 118 (e.g., random access memory, read only memory, and the like)… memory 118 may be loaded with an operating system 120, a client anomaly process 122, a client anomaly table 124, and a client word probability table 126, and client word occurrence table 128…”; “…voice processing clients 200 may process an incoming call based on a person stating a desire to initiate a new claim ... after the hurricane of 2004, as people called in and spoke the word “Ivan,” it is desirable for such a system to adjust to the sudden increase in the word-usage of the word “Ivan.” In one embodiment, once a client 200 identifies an anomaly 204, it may be stored in local client anomaly table 202, and sent to server 208. Moreover, as many clients 200 observe the same anomaly, the server 208 may also communicate that the anomaly is being widely observed by many clients 200…server 208 may be configured to store the anomaly in the server anomaly table 210 and to broadcast the anomaly to other clients 200,…” “…as a result of implementing such detection and adjustment, the number of errors that occur during a voice recognition session may be decreased. Additionally, after some amount of time the language model may dynamically re-adjust the probability if the frequency of use of the anomaly word again becomes infrequent…,” (BATES paras. 36, 37, 41-44, Figs. 1, 6).

With respect to Claim 5, YOUNG in view of BATES discloses:
5. The method of claim 1, wherein identifying the one or more dynamic categorizations comprises: identifying a sequence of words of the text query that correspond to a predetermined sequence of words (See e.g., “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features. For example, a "Bad Call" score may be determined by (Profanity Score/Duration of Call)….The process 300 may also identify features based on the number of occurrences of terms in a call (step 312). For example, the process 300 may count the number of times a product name is spoken during a call…,” YOUNG paras. 20, 31-35, 39-57); and identifying the one or more dynamic categorizations based on the predetermined sequence of words (See e.g., “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features. For example, a "Bad Call" score may be determined by (Profanity Score/Duration of Call)….The process 300 may also identify features based on the number of occurrences of terms in a call (step 312). For example, the process 300 may count the number of times a product name is spoken during a call…,” YOUNG paras. 20, 31-35, 39-57).
Also, BATES discloses, see e.g., “…voice processing clients 200 may process an incoming call based on a person stating a desire to initiate a new claim ... after the hurricane of 2004, as people called in and spoke the word “Ivan,” it is desirable for such a system to adjust to the sudden increase in the word-usage of the word “Ivan.” In one embodiment, once a client 200 identifies an anomaly 204, it may be stored in local client anomaly table 202, and sent to server 208. Moreover, as many clients 200 observe the same anomaly, the server 208 may also communicate that the anomaly is being widely observed by many clients 200…server 208 may be configured to store the anomaly in the server anomaly table 210 and to broadcast the anomaly to other clients 200,…” “…as a result of implementing such detection and adjustment, the number of errors that occur during a voice recognition session may be decreased. Additionally, after some amount of time the language model may dynamically re-adjust the probability if the frequency of use of the anomaly word again becomes infrequent…,” (See e.g., BATES paras. 36, 37, 41-44, Figs. 1, 6).

With respect to Claim 9, YOUNG in view of BATES discloses:
9. The method of claim 1, wherein the resultant tags comprise a union of the first set of tags and the second set of tags (See e.g., “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features. For example, a "Bad Call" score may be determined by (Profanity Score/Duration of Call)….The process 300 may also identify features based on the number of occurrences of terms in a call (step 312). For example, the process 300 may count the number of times a product name is spoken during a call…,” YOUNG paras. 20, 31-35, 39-57).

With respect to Claim 10, YOUNG in view of BATES discloses:
10. The method of claim 1, further comprising: receiving a voice query at an audio interface; and generating the text query based on the voice query and speech recognition (See e.g., speech recognition  and GUI display capabilities according to Fig. 1, and in agreement with “…process 300 for identifying different features of a call. As shown, portions of a call may be analyzed to determine whether the portion corresponds to a question, answer, or hesitation (step 302). The number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” and “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” YOUNG paras. 22, 23, 31-35).

With respect to Claim 11, YOUNG discloses:
11. A system for detecting a query type, the system comprising: control circuitry configured to: identify one or more entities of the text query based on one or more static categorizations that are stored in metadata (See e.g., “…system 108a-108n can identify an agent (e.g., from the station used) or a customer (e.g., using caller ID or a product license number), the system 108a-108n may load a speech model previously trained for the identified speaker…stations 106a-106n send the acoustic signals 116 and the lexical content 118 of each call 114 to a server 110. The server 110 stores this information in a database 112 for analysis and future retrieval. The server 110 also may receive descriptive information 120 for each call, such as agent comments entered at the station, the time of day of the call, the identification of the agent handling the call, and the identification of the customer (e.g., the customer's name from caller ID or the customer's product license number)…,” YOUNG paras. 22, 23); 
generate a first set of tags based on the one or more entities (See e.g., process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features…” YOUNG paras. 20, 31-35, 39-57); 
identify one or more [dynamic categorizations that are not stored in the metadata based on the text query and one or more criteria] (See e.g., “…system 108a-108n can identify an agent (e.g., from the station used) or a customer (e.g., using caller ID or a product license number), the system 108a-108n may load a speech model previously trained for the identified speaker…stations 106a-106n send the acoustic signals 116 and the lexical content 118 of each call 114 to a server 110. The server 110 stores this information in a database 112 for analysis and future retrieval. The server 110 also may receive descriptive information 120 for each call, such as agent comments entered at the station, the time of day of the call, the identification of the agent handling the call, and the identification of the customer (e.g., the customer's name from caller ID or the customer's product license number)…,” YOUNG paras. 22, 23); 
generate a second set of tags [based on the one or more dynamic categorizations] (See e.g., process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features…” YOUNG paras. 20, 31-35, 39-57); 
aggregate the first set of tags and the second set of tags to generate resultant tags (See e.g., “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features. For example, a "Bad Call" score may be determined by (Profanity Score/Duration of Call)….The process 300 may also identify features based on the number of occurrences of terms in a call (step 312). For example, the process 300 may count the number of times a product name is spoken during a call…,” YOUNG paras. 20, 31-35, 39-57); 
identify content based on the resultant tags (See e.g., “…process 300 for identifying different features of a call. As shown, portions of a call may be analyzed to determine whether the portion corresponds to a question, answer, or hesitation (step 302). The number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” YOUNG paras. 22, 23, 31-35); and 
generate for output, on a display device, one or more identifiers associated with the content (See e.g., generated output via GUI display device 124 according to Fig. 1, and in agreement with “…process 300 for identifying different features of a call. As shown, portions of a call may be analyzed to determine whether the portion corresponds to a question, answer, or hesitation (step 302). The number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” and “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” YOUNG paras. 22, 23, 31-35).
YOUNG does not explicitly disclose, but BATES discloses the capabilities to identify [dynamic categorizations that are not stored in the metadata based on the text query and one or more criteria] [based on the one or more dynamic categorizations] (See e.g., “…voice processing clients 200 may process an incoming call based on a person stating a desire to initiate a new claim ... after the hurricane of 2004, as people called in and spoke the word “Ivan,” it is desirable for such a system to adjust to the sudden increase in the word-usage of the word “Ivan.” In one embodiment, once a client 200 identifies an anomaly 204, it may be stored in local client anomaly table 202, and sent to server 208. Moreover, as many clients 200 observe the same anomaly, the server 208 may also communicate that the anomaly is being widely observed by many clients 200…server 208 may be configured to store the anomaly in the server anomaly table 210 and to broadcast the anomaly to other clients 200,…” “…as a result of implementing such detection and adjustment, the number of errors that occur during a voice recognition session may be decreased. Additionally, after some amount of time the language model may dynamically re-adjust the probability if the frequency of use of the anomaly word again becomes infrequent…,” BATES paras. 36, 37, 41-44, Figs. 1, 6).
YOUNG and BATES can be considered analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of YOUNG with the capabilities to identify [dynamic categorizations that ] [based on the one or more dynamic categorizations]  techniques taught by BATES in order to advantageously provide “…as a result of implementing such detection and adjustment [dynamic categorizations that are not stored in the metadata based on the text query and one or more criteria] [based on the one or more dynamic categorizations], the number of errors that occur during a voice recognition session may be decreased. Additionally, after some amount of time the language model may dynamically re-adjust the probability if the frequency of use of the anomaly word again becomes infrequent…,” (See e.g., BATES paras. 36, 37, 41-44, Figs. 1, 6). 

With respect to Claim 12, YOUNG in view of BATES discloses:
12. The system of claim 11, wherein the control circuitry is further configured to identify the content based on the resultant tags by: generating a query interpretation based on the resultant tags (See e.g., “…process 300 for identifying different features of a call. As shown, portions of a call may be analyzed to determine whether the portion corresponds to a question, answer, or hesitation (step 302). The number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” YOUNG paras. 22, 23, 31-35); generating one or more comparison metrics based on comparing the query interpretation to one or more reference templates (See e.g., “…process 300 for identifying different features of a call. As shown, portions of a call may be analyzed to determine whether the portion corresponds to a question, answer, or hesitation (step 302). The number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” and “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” YOUNG paras. 22, 23, 31-35); and selecting a reference template from the one or more reference templates based on the one or more comparison metrics (See e.g., “…number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” and “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” YOUNG paras. 22, 23, 31-35).

With respect to Claims 13, YOUNG in view of BATES discloses:
13. The system of claim 12, wherein the control circuitry is further configured to generate a tag associated with the reference template that is selected, wherein the tag is indicative of the query interpretation (See e.g., “…process 300 for identifying different features of a call. As shown, portions of a call may be analyzed to determine whether the portion corresponds to a question, answer, or hesitation (step 302). The number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” and “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” YOUNG paras. 22, 23, 31-35).

With respect to Claims 14, YOUNG in view of BATES discloses:
14. The system of claim 11, wherein the control circuitry is further configured to: generate a tag based on the resultant tags and on the content, wherein the tag is indicative of a dynamic categorization of the one or more dynamic categorizations (See e.g., “…voice processing clients 200 may process an incoming call based on a person stating a desire to initiate a new claim ... after the hurricane of 2004, as people called in and spoke the word “Ivan,” it is desirable for such a system to adjust to the sudden increase in the word-usage of the word “Ivan.” In one embodiment, once a client 200 identifies an anomaly 204, it may be stored in local client anomaly table 202, and sent to server 208. Moreover, as many clients 200 observe the same anomaly, the server 208 may also communicate that the anomaly is being widely observed by many clients 200…server 208 may be configured to store the anomaly in the server anomaly table 210 and to broadcast the anomaly to other clients 200,…” “…as a result of implementing such detection and adjustment, the number of errors that occur during a voice recognition session may be decreased. Additionally, after some amount of time the language model may dynamically re-adjust the probability if the frequency of use of the anomaly word again becomes infrequent…,” BATES paras. 36, 37, 41-44, Figs. 1, 6) most closely associated with the content (See e.g., “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features. For example, a "Bad Call" score may be determined by (Profanity Score/Duration of Call)….The process 300 may also identify features based on the number of occurrences of terms in a call (step 312). For example, the process 300 may count the number of times a product name is spoken during a call…,” YOUNG paras. 20, 31-35, 39-57); and store the tag in memory (See e.g., how BATES discloses, see e.g., “… client systems 110 may be configured to communicate with one or more servers 144 over network 146… server system 144 may include a central processing unit (CPU) 132, storage 134, and memory 136 …memory 136 may contain an operating system 142, a voice recognition process 138 and table 140…”; “…the clients 110-110n may each comprise a computer having a central processing unit (CPU) 112, storage 114, and memory 118 (e.g., random access memory, read only memory, and the like)… memory 118 may be loaded with an operating system 120, a client anomaly process 122, a client anomaly table 124, and a client word probability table 126, and client word occurrence table 128…”; “…voice processing clients 200 may process an incoming call based on a person stating a desire to initiate a new claim ... after the hurricane of 2004, as people called in and spoke the word “Ivan,” it is desirable for such a system to adjust to the sudden increase in the word-usage of the word “Ivan.” In one embodiment, once a client 200 identifies an anomaly 204, it may be stored in local client anomaly table 202, and sent to server 208. Moreover, as many clients 200 observe the same anomaly, the server 208 may also communicate that the anomaly is being widely observed by many clients 200…server 208 may be configured to store the anomaly in the server anomaly table 210 and to broadcast the anomaly to other clients 200,…” “…as a result of implementing such detection and adjustment, the number of errors that occur during a voice recognition session may be decreased. Additionally, after some amount of time the language model may dynamically re-adjust the probability if the frequency of use of the anomaly word again becomes infrequent…,” (BATES paras. 36, 37, 41-44, Figs. 1, 6).

With respect to Claim 15, YOUNG in view of BATES discloses:
15. The system of claim 11, wherein the control circuitry is further configured to identify the one or more dynamic categorizations by: identifying a sequence of words of the text query that correspond to a predetermined sequence of words (See e.g., “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features. For example, a "Bad Call" score may be determined by (Profanity Score/Duration of Call)….The process 300 may also identify features based on the number of occurrences of terms in a call (step 312). For example, the process 300 may count the number of times a product name is spoken during a call…,” YOUNG paras. 20, 31-35, 39-57); and identifying the one or more dynamic categorizations based on the predetermined sequence of words (See e.g., “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features. For example, a "Bad Call" score may be determined by (Profanity Score/Duration of Call)….The process 300 may also identify features based on the number of occurrences of terms in a call (step 312). For example, the process 300 may count the number of times a product name is spoken during a call…,” YOUNG paras. 20, 31-35, 39-57).
Also, BATES discloses, see e.g., “…voice processing clients 200 may process an incoming call based on a person stating a desire to initiate a new claim ... after the hurricane of 2004, as people called in and spoke the word “Ivan,” it is desirable for such a system to adjust to the sudden once a client 200 identifies an anomaly 204, it may be stored in local client anomaly table 202, and sent to server 208. Moreover, as many clients 200 observe the same anomaly, the server 208 may also communicate that the anomaly is being widely observed by many clients 200…server 208 may be configured to store the anomaly in the server anomaly table 210 and to broadcast the anomaly to other clients 200,…” “…as a result of implementing such detection and adjustment, the number of errors that occur during a voice recognition session may be decreased. Additionally, after some amount of time the language model may dynamically re-adjust the probability if the frequency of use of the anomaly word again becomes infrequent…,” (See e.g., BATES paras. 36, 37, 41-44, Figs. 1, 6).

With respect to Claim 19, YOUNG in view of BATES discloses:
19. The system of claim 11, wherein the resultant tags comprise a union of the first set of tags and the second set of tags (See e.g., “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” “…The process also may derive features from combinations of other features. For example, a "Bad Call" score may be determined by (Profanity Score/Duration of Call)….The process 300 may also identify features based on the number of occurrences of terms in a call (step 312). For example, the process 300 may count the number of times a product name is spoken during a call…,” YOUNG paras. 20, 31-35, 39-57).

With respect to Claim 20, YOUNG in view of BATES discloses:
20. The system of claim 11, further comprising an audio interface configured for receiving a voice query, wherein the control circuitry is further configured to generate the text query based on the voice query and speech recognition (See e.g., speech recognition and GUI display capabilities according to Fig. 1, and in agreement with “…process 300 for identifying different features of a call. As shown, portions of a call may be analyzed to determine whether the portion corresponds to a question, answer, or hesitation (step 302). The number of questions, answers, and/or hesitations spoken by an agent and/or customer can form a score or scores for analysis…,” and “…process 600 may, in turn, form clusters or categorize the calls based on their vector space coordinates (step 604). From the clusters and/or categorizations, the process 600 can generate a report (step 606) identifying call grouping properties, size, and development over time. As shown, another process 610 can use the vector space representation of a collection of calls to provide a "query-by-example" capability…,” “…a call manager may look for heated conversations caused by a customer's being on hold too long with an SQL query of “select*from CallFeatures where ((CustomerProfanity>3) and (HoldDuration>1:00)).”…,” YOUNG paras. 22, 23, 31-35).




Allowable Subject Matter
5.	Claims 6-8, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Mika et al., (P. Mika, M. Ciaramita, H. Zaragoza and J. Atserias, "Learning to Tag and Tagging to Learn: A Case Study on Wikipedia," in IEEE Intelligent Systems, vol. 23, no. 5, pp. 26-33, Sept.-Oct. 2008) discloses “…semantically annotating… inspires a novel method for dealing with domain and task adaptation of semantic taggers in cases where parallel text and metadata are available…” (Mika et al., pp. 26-33). Please, see PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656